IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

DONALD C. CLAGGETT, et al,

Plaintiffs,
Case No. 3:18cv66
VS.
JUDGE WALTER H. RICE
ANTHONY WENZLER, ef al.,

Defendants.

 

OPINION

 

Based upon reasoning and citations of authority to be set forth by the Court, in an expanded
Opinion to be filed not later than the close of business on Tuesday, July 9, 2019, this Court
SUSTAINS the Motion for Summary Judgment of Defendants Anthony Wenzler and the City of
Moraine (Doc. #43), DISMISSING the Plaintiffs’ federal claims with prejudice, and
DISMISSING all state claims and Counterclaims, without prejudice, subject to refiling in a court
of competent jurisdiction. By doing so, this Court OVERRULES as moot Plaintiffs’ Motion for
Partial Summary Judgment on Defendant Tomi Hatfield’s Counterclaims (Doc. #30) and, further,
OVERRULES as moot Hatfield’s Cross Motion for Summary Judgment (Doc. #33) and Hatfield’s
Motion for Declaratory Judgment (Doc. #60).

This Opinion is not a final judgment order.

July 5, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
